AO 245 B&C (Rev. 0l/l7) ludgment and Amended Judgment in a Crirninal Case
(NOTE: For Amended ludgment, ldentify Changes with Asterisks (*))

UNITED STATES DISTRICT COURT

Northern District of Iowa

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
) _
V. ) Case Number: 0862 5!18€R04077-001

)
onle oRLANl)o oRELLANA-MARTINEZ )USM Number: 17693_029
)
l oRiGINAL JUDGMENT Bradley Ryan Hansen

n AMENDED JUDGMENT Det`endant’s Attomey
Date of Most Recent Judgment:
Reason for Amendment:

THE DEFENDANT:
l pleaded guilty to count(s) 1 of the Information filed on September 14, 2018

 

[:l pleaded nolo contendere to count(s)

 

which was accepted by the court.

|:] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty ol` these offenses:

Title & Section Nature of Offense Ofl`ense Ended Count
8 U.S.C. § 1326(3) Found After illegal Reentry 08/23/2018 1
'l`he defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

m 'l`he defendant has been found not guilty on count(s)

 

l:l Count(s) is/ai'e dismissed on the motion of` the United States.

 

lt is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed this judgment are fully paid. lt`ordered to pay restitution,
the defendant must notify the court and United States Attorney of material ch s i economic circumstances

      
 

Leonard T. Strand
Chief United States District Court Judge ,w ,
Name and Title ol`Judge Signature olll.ldd`§e! v

November 13, 2018 it l?>/l §§/

Date of lmposition ofludgrnent Da‘e s l

 

AO 245 B&C (Rev. 01/|7) ludgment and Amended Judginent in a Criminal Case
(NOTE: For Amended Judgrnent, Identil`y Changes with Asterisl<s (*))

 

ludgment _- Page 2 of 7

DEFENDANT: DENIS ()RLANDO ORELLANA-MARTINEZ
CASE NUMBER: 0862 5:18CR04077-001

PROBATION

l:l The defendant is hereby sentenced to probation for a term of:

IMPRISONMENT

. ’l`he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
3 months on Count l of the Information.

m The court makes the following recommendations to the Federal Bureau of Prisons:

- The defendant is remanded to the custody of the United States Marshal.
m 'l`he defendant must surrender to the United States Marshal for this district:
I:] at l:\ a.m. [:] p.m. on

l:l as notified by the United States Marshal.

 

[:] The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

[:l before 2 p,m. on

 

m as notified by the United States Marshal.

\:] as notified by the United States Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed thisjudgment as follows:
Defendant delivered on 10
at , with a certified copy ofthisjudgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 245 B&C (Rev. 01/l7) Judgment and Amended .ludgment in a Criminal Case
(NOTE: For Amended Judgment, ldentify Changes with Asterisks (“))

 

Judgrnent_Page 3 of 7
DEFENDANT: DENIS ORLANDO ORELLANA-MARTINEZ
CASE NUMBER: 0862 S:ISCR04077-001
SUPERVISED RELEASE

- Upon release from imprisonment, the defendant will be on supervised release for a term of:
l year on Count 1 ofthe lnformation.

 

MANDATORY CONDITIONS OF SUPERVISION

l) The defendant must not commit another federal, state, or local crime.
2) The defendant must not unlawfully possess a controlled substance.

3) The defendant must refrain from any unlawful use of a controlled substance
The defendant must submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

- The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future controlled substance abuse. (Check, if applicable )

4) - The defendant must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable )
l:l

The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
el seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where the defendant resides, works, and/or is a student, and/or was convicted of a qualifying offense (Check, if applicable )

6) l:l The defendant must participate in an approved program for domestic violence. (Check, ifapplicable.)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245 B&C (Rev. Ol/l7) Judgment and Amended ludgment in a Criminal Case
(NOTE: For Amended ludgment, identify Changes with Asterisks (*))

Judgment_Page 4 of 7

 

DEFENDANT: DENIS ORLANDO ORELLANA-MARTINEZ
CASE NUMBER: 0862 5:18CR04077-001

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervision, the defendant must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for the defendant’s behavior while on supervision and identify the
minimum tools needed by probation officers to keep informed, report to the court about, and bring about improvements in the defendant’s
conduct and condition

l) The defendant must report to the probation office in the federal judicial district where the defendant is authorized to reside within
72 hours of the time the defendant was sentenced and/or released from imprisonment, unless the probation officer instructs the
defendant to report to a different probation office or within a different time frame.

2) Afier initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
instructedl 'l`he defendant must also appear in court as required.

3) 'l` he defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4) The defendant must answer truthfully the questions asked by the defendant’s probation officer.

5) The defendant must live at a place approved by the probation officer. lf the defendant plans to change where the defendant lives
or anything about the defendant’s living arrangements (such as the people the defendant lives with), the defendant must notify
the probation officer at least l0 days before the change. lf` notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6) The defendant must allow the probation officer to visit the defendant at any time at the defendant’s horne or elsewhere, and the
defendant must permit the probation officer to take any items prohibited by the conditions of` the defendant’s supervision that he
or she observes in plain view.

7) The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. lf the defendant does not have full-time employment, the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. lf the defendant plans to change where the
defendant works or anything about the defendant’s work (such as the defendant’s position or the defendant’sjob responsibilities),
the defendant must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, the defendant must notify the probation officer within 72
hours of becoming aware ofa change or expected change.

8) The defendant must not communicate or interact with someone the defendant knows is engaged in criminal activity. lf the
defendant knows someone has been convicted of a felony, the defendant must not knowingly communicate or interact with that
person without first getting the permission of the probation officer.

9) lf the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
hours.

lO) The defendant must not own, possess, or have access to a tirearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

ll) The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission ofthe court.

12) As directed by the probation officer, the defendant must notify third parties of risks that may be occasioned by the defendant’s
criminal record or personal history or characteristics and must permit the probation officer to make such notifications and to
confirm the defendant’s compliance with such notification requirement

13) The defendant must follow the instructions of the probation officer related to the conditions of supervision

AO 245

B&C (Rev. 0l/l7) Judgment and Amended Judgment in a Criminal Case
(NOTE: For Amended Judgment, ldentify Changes with Asterisks (*))

 

Judginent_Page 5 of 7

DEFENDANT: DENIS ORLANDO ORELLANA-MART!NEZ
CASE NUMBER: 0862 5:18CR04077-001

SPECIAL CONDITIONS OF SUPERVISION

The defendant must comply with lhe following special conditions as ordered by the Court and implemented by the Uniled Stoies Probation

0j_"fice:
l .

If the defendant is removed or deported from the United States, the defendant must not reenter unless the
defendant obtains permission from the Secretary of Homcland Security. If the defendant is removed or
deported from the United States, the defendant will not be on active supervision. lf the defendant reenters the
United States during the term of supervised release, the defendant must report to the nearest United States
Probation Office within 72 hours of the date the defendant reenters the United States. If the defendant remains
in the United States during the term of supervised release, the defendant must report to the United States
Probation Office in the district to which the defendant is released Within 72 hours of release from custody.

The defendant must not use or possess alcohol. The defendant is prohibited from entering any establishment
that holds itself out to the public to be a bar or tavern without the prior permission of the United States
Probation Office.

The defendant must participate in a substance abuse evaluation. The defendant must complete any
recommended treatment program, which may include a cognitive behavioral group, and follow the rules and
regulations of the treatment program. The defendant must participate in a program of testing for substance
abuse. The defendant must not attempt to obstruct or tamper with the testing methods.

These conditions have been read to me. l fully understand the conditions and have been provided a copy of them. Upon a finding of a
violation of supervision, l understand the Court may: (l) revoke supervision; (2) extend the term of supervision; and/or (3) modify the

conditi

on of supervision.

 

Defendant Date

 

United States Probation Officer/Designated Witness Date

AO 245 B&C (Rev. 0l/l7) Judgment and Amended .Iudgment in a Criminal Case
(NOTE: For Amended Judgment, ldentify Changes with Asterisks (*))

Judgment _ Page 6 of 7
DEFENDANT: DENIS ORLANDO ORELLANA-MARTINEZ

CASE NUMBER: 0862 5:18CR04077-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment1 Fine Restitution
TOTALS S 100 (remitted) S 0 $ 0 $ 0
l___l The determination of restitution is deferred until . An Amended Juo’gment in a Criminal Case (AO245C) will be entered

after such determination

l:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Name of Payee Total Loss2 Restitution Ordered Priority or Percentage
TOTA LS 8 3

 

l:l Restitution amount ordered pursuant to plea agreement $

l:] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(§).

m The court determined that the defendant does not have the ability to pay interest and it is ordered that:
f:} the interest requirement is waived for the [:| fine m restitution

[:] the interestrequirement for the [_'_`_] fine [:] restitution is modified as follows:

lJustice for Victims of Trafticking Act of 2015, 18 U.S.C. § 3014.

2I?indings for the total amount oflosses are required under Chapters 109A, 11(), 110A, and 113A ofTitle 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 245 B&C (Rev. 01/17) Judgment and Amended Judgment in a Criminal Case
(NOTE: For Amended Judgment, Identify Changes with Asterisks (*))

ludgment--Page 7 of 7
DEFENDANT: DENIS ORLANDO ORELLANA-MART!NEZ
CASE NUMBER: 0862 5:18CR04077-001

SCHEDULE OF PAYMENTS

liaving assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A m Lump sum payment of$ due immediately, balance due

\:] not later than ,or
l:l in accordance with [:l C, l:l D, [:l E, or ij Fbelow; or

Payment to begin immediately (rnay be combined with l:l C, [:] D, or m F below); or

l:l[l

C Paym€nt in equal (e.g., weekly, monthly, quorlerly) installments Of $ Over a period Of
(e.g., months or years), to commence (e.g., 30 or 60 dqu) alter the date of this judgment; or
D m Payment in equal (e,g., week/y, monthly, quarterly) installments Of $ OVer a period Of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term ot`supervision; or
E m Payment during the term of supervised release will commence within (e,g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F - Special instructions regarding the payment of criminal monetary penalties:

The Court grants the prosecutor’s motion to remit the special assessment pursuant to 18 U.S.C. § 3573.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk ofthe court.

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Det`endant and Co-Defendant Namcs and Case Numbers (including defendant numbe)~), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant must pay the cost of prosecution

The defendant must pay the following court cost(s):

l:ll:ll`_'l

The defendant must forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.

